

117 SCON 11 IS: Fiscal State of the Nation Resolution
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. CON. RES. 11IN THE SENATE OF THE UNITED STATESJuly 29, 2021Ms. Sinema (for herself, Ms. Ernst, Mr. Kelly, Mr. King, Mr. Daines, Mr. Braun, and Ms. Rosen) submitted the following concurrent resolution; which was referred to the Committee on the BudgetCONCURRENT RESOLUTIONProviding for an annual joint hearing of the Committee on the Budget of the Senate and the Committee on the Budget of the House of Representatives to receive a presentation from the Comptroller General of the United States regarding the audited financial statement of the executive branch.1.Short titleThis resolution may be cited as the Fiscal State of the Nation Resolution.2.Annual joint hearing of Budget Committees to receive a presentation by the Comptroller General(a)In generalNot later than 45 days (excluding Saturdays, Sundays, and holidays) after the date on which the Secretary of the Treasury submits to Congress the audited financial statement required under paragraph (1) of section 331(e) of title 31, United States Code, on a date agreed upon by the chairmen of the Budget Committees and the Comptroller General of the United States, the chairmen shall conduct a joint hearing to receive a presentation from the Comptroller General—(1)reviewing the findings of the audit required under paragraph (2) of such section; and(2)providing, with respect to the information included by the Secretary in the report accompanying such audited financial statement, an analysis of the financial position and condition of the Federal Government, including financial measures (such as the net operating cost, income, budget deficits, or budget surpluses) and sustainability measures (such as the long-term fiscal projection or social insurance projection) described in such report.(b)Presentation of statement in accordance with GAO Strategies and MeansThe Comptroller General of the United States shall ensure that the presentation at each joint hearing conducted under subsection (a) is made in accordance with the Strategies and Means of the Government Accountability Office, to ensure that the presentation will provide professional, objective, fact-based, nonpartisan, nonideological, fair, and balanced information to the Members attending the hearing.(c)Rules applicable to hearing(1)In generalEach joint hearing conducted by the chairmen of the Budget Committees under subsection (a) shall be conducted in accordance with Standing Rules of the Senate and the Rules of the House of Representatives which apply to such a hearing, including the provisions requiring hearings conducted by committees to be open to the public, including to radio, television, and still photography coverage.(2)Permitting participation by Senators and Members not serving on Budget CommitteesNotwithstanding any provision of the Standing Rules of the Senate or the Rules of the House of Representatives, any Senator and any Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) may participate in a joint hearing under subsection (a) in the same manner and to the same extent as a Senator or Member of the House of Representatives who is a member of either of the Budget Committees.(d)DefinitionIn this section, the term Budget Committees means the Committee on the Budget of the Senate and the Committee on the Budget of the House of Representatives.(e)Effective dateThe requirement under subsection (a) shall apply with respect to any audited financial statement under section 331(e)(1) of title 31, United States Code, submitted on or after the date of adoption of this resolution.